DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (“A CMOS-MEMS RF-Tunable Bandpass Filter Based on Two High-Q 22-MHz Polysilicon Clamped-Clamped Beam Resonators” cited in the Information Disclosure Statement filed December 30, 2019, hereafter Lopez) in view of Mestrom et al. (“Simulations and experiments of hardening and softening resonances in a clamped-clamped beam MEMS resonator” cited in the Information Disclosure Statement filed December 30, 2019, hereafter Mestrom).
Claims 1, 9 and 16: Lopez teaches a passband filter (Figure 1), comprising: 
a first microelectromechanical resonator system, comprising a first resonating beam (Structure anchor in resonator connected to Vdc1), a first drive electrode (Input driver), and a first sense electrode (Output driver), wherein an AC input signal is coupled to the first drive electrode (Figures 1 and 2); 

a differential-to-single ended amplifier (Diff. Amplif.) having a first input coupled to the first sense electrode and a second input coupled to the second sense electrode (Figure 1), and an output (Vdiff), wherein the output of the differential-to-single ended amplifier is an output of the passband filter (Figures 2 and 3) that provides a bandpass filtered signal of the AC input signal, wherein a DC bias signal (Vdc1 and Vdc2) is coupled to the first and second resonating beams. 
Lopez does not specifically teach exhibiting a hardening nonlinear behavior or a softening nonlinear behavior. Mestrom teaches a resonator system exhibiting hardening nonlinear behavior and softening nonlinear behavior (Section 2, final paragraph and Figure 4), wherein the first microelectromechanical resonator system (connected to Vdc1 in Lopez) exhibits a hardening nonlinear behavior defining an upper stop frequency of the passband (for chosen bias voltages Vdc1 and Vdc2; Figure 3 of Lopez)and the second microelectromechanical resonator system (connected to Vdc2 in Lopez) exhibits a softening nonlinear behavior defining a lower stop frequency of the passband (for chosen bias voltages Vdc1 and Vdc2; Figure 3 of Lopez). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the behavior of the resonator systems taught by Mestrom in the circuit of Lopez to optimize the design of the resonator system (Section 5).


Claims 2 and 17: The combined circuit further teaches that the first resonating beam is a clamped-clamped beam and the second resonating beam is a cantilevered beam (Section 3 of Lopez, final paragraph).  

Claims 3 and 18: The combined circuit further teaches that the first and second resonating beams are clamped-clamped beams (Figure 1 of Lopez).  

Claim 5: The combined circuit further teaches a DC voltage is applied across the second resonating beam (Vdc2).
  
Claim 6: The combined circuit further teaches that the second resonating beam is buckled and the first resonating beam is unbuckled (inherent in the combined circuit).  

Claims 7, 12 and 13: The combined circuit further teaches that the DC voltage causes the second beam to buckle and defines the lower stop frequency of the second microelectromechanical resonator system (inherent in the combined circuit).  

Claims 8, 14 and 15: The combined circuit further teaches that a further DC voltage is applied across the first resonating beam to define the upper stop frequency of the first microelectromechanical resonator system (inherent in the combined circuit).  

Claim 10: The combined circuit further teaches that the first microelectromechanical resonator system further comprises a first resonating beam a first drive electrode and a first sense electrode; and-18-WO 2019/021047PCT/IB2017/057664 the second microelectromechanical resonator system further comprises a second drive electrode and a second sense electrode (Figure 1 of Lopez).  

Claim 20: The combined circuit further teaches tuning the passband filter by adjusting a DC voltage applied to the second resonating beam (Section 1, final paragraph of Lopez).

Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Mestrom and further in view of Hsu (U.S. Patent 6,930,569).
Claim 4: Lopez and Mestrom teach the limitations of claim 3 above. Lopez and Mestrom do not specifically teach a heater. Hsu teaches a micromechanical resonator that includes a heater and a DC voltage is applied to the heater (column 11 lines 66-67, column 12 lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heater of Hsu in the circuit of Lopez and Mestrom to trim the resonant frequency and/or enhance the quality factor of the resonators (column 11 lines 66-67, column 12 lines 1-9).  

Claims 11 and 19: Lopez and Mestrom further teach the first and second resonating beams are clamped-clamped beams (Figure 1 of Lopez). Lopez and Mestrom do not specifically teach a heater. Hsu teaches a micromechanical resonator that includes a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.J.O/Examiner, Art Unit 2849        
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842